EPITOMIZED OPINION
An action for damages for personal injuries against one or more joint tort feasors, jointly and severally liable, is not barred by a judgment against a co-defendant, after ,a motion for a new trial has been overruled as to plaintiff, it appearing that such judgment is uncollectable, and in such case it is error for the court to grant judgment on the pleadings as against the plaintiff. To be a bar, the judgment first obtained must have been fully satisfied.' If only partially satisfied the joint and several liability is only discharged pro tanto, leaving a cause of action against the other tort feasors for the balance due.
Opinion by
SULLIVAN, PJ.
VICKERY & LEVINE, JJ, concur.